 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. H. Overmyer Co.andLocal 781, MiscellaneousWarehousemen and Production Employees Union,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Hel-pers of America.Case 13-CA-7607March 22, 1968DECISION AND ORDEROn July 6, 1967, Trial-Examiner Gordon J. Myattissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and, recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief, and the General Counsel filed an an-swering brief.TheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings,'conclusions, and recommendations of the Trial Ex-aminer only to the extent consistent herewith.1.The Trial Examiner found, and we agree, thatthe Respondent threatened employees in violationof Section 8(a)(1) of the Act.2.The Trial Examiner also found that the Unionrepresented a majority of employees in an ap-propriate unit on September 29, 1966, and that theRespondent, by refusing to recognize and bargainwith the Union on and after that date, violated Sec-'The Respondent excepts to some of the Trial Examiner's credibilityfindings It is the Board's established policy,however, not to overrule aTrial Examiner's resolutions with respect to credibility unless,as is not thecase here, the preponderance of all the relevant evidence convinces us thatthe resolutions are incorrectStandard Dry WallProducts, Inc., 91 NLRB544, enfd. 188 F.2d 362 (C A 3).2During the Respondent's cross-examinationof Cook,the followingtestimony was elicitedQ. How much free life insurance did you promise these gentlemen')A $500.Q. Individuals get $500 free life insurance just for signing a card')A All members get $500 life insuranceQ Does an individual get $500 free life insurance for signing thiscard9A. No, sir.Q. Do you explain that to each individual before they sign them?A If they ask, sirQ Did any of the gentlemen ask, to the best of your recollection9A I believe I talked that over with Frank Stefan about the life in-surance.Q Any of theothers)tion 8(a)(5) and (1) of the Act. The Respondentexcepts on the grounds that the Union madematerial misrepresentations to the employees Whilesoliciting their signatures- to union cards and con-tends, therefore, that the cards did not establishthat the Union had obtained valid designationsfrom a majority of the employees. ,For the reasonsset forth below, we find merit in these_ exceptionsand contentions.The Union'sbusinessrepresentative, Cook, ob-tained signatures from a majority of the Respon-dent's employees. The cards he used providedblank spaces for information about the signer, in-cluding one to designate "Beneficiary for your FreeInsurance Policy." In addition, as shown by thetestimony set forth in the margin,' Cook promisedthe employees $500 free fife insurance, and ex-plained to only one individual, who raised, thequestion, that the card signers would not becomeentitled to the insurance merely by virtue of signingthe cards.It is apparent, and we find, on the basis of Cook'stestimony and the reference' to "Free InsurancePolicy" on the face of the cards, that the Union wasinducing employees to sign cards by indicating tothem that they would thereupon become entitled tofree life insurance, which was not the case. In anyevent, the promise of such a tangible economicbenefit as $500 free life is, in our opinion, a sub-stantialinducementforemployeestosignauthorization cards. Such a promise is, moreover,clearly distinguishable from the "harmless salestalkor puffing" normally engaged in by union or-ganizers."We find, therefore, that the Union sol-icited and obtained its card designations on thebasis of material misrepresentations and, further,that cards so obtained do not accurately reflect thefree choice of the employees. The General Counselhas, in these circumstances, failed to establish thatA I just remember talking to Frank about that.Redirectexaminationby the General Counsel elicited the followingtestimony.Q When did you tell these card signers that they would get $500free life insurance)A Well in signing the card with-not all of them, some of themasked about it,what is the free life insurance,and I told them everymember was covered by a $500 life insurance policy on the paymentof their duesQ Well where did they see something about life insurance?A There is "free life insurance" at the bottom of the cardQ So that you didn't-you did not say anything to them about in-surance other than when they asked a question9A Yes, sirQ And then you told them it was $500A. Yes, sirQ Do you recall specifically who asked you about insurance9A. The only person I can remember is Frank Stefan asked me aboutthe insuranceThere is no other testimony in the record with regard to this matter'See G & ATruck Line, Inc,168 NLRB 846, cf.Wagner ElectricCoiporation,167 NLRB 532.170 NLRB No. 69 D. H. OVERMYER CO.a "majority of employees freely and fairly reflectedan intention-to designate the-Union" as the bargain-ing representative.' Accordingly, we find, upon theentire record, that the cards relied on did notadequately establish the Union's representativestatus,and, consequently, that the Respondent'srefusal to recognize and bargain with the Union wasnot violative of Section 8(a)(5) and (1) of the Act.We shall, therefore, dismiss this allegation of thecomplaint.'AMENDED CONCLUSION OF LAWDelete the Trial Examiner's Conclusions of Law4, and substitute therefor the following:"4. The Respondent has not violated Section8(a)(5) and (1) of the Act by refusing to recognizeand bargain collectively with Local 781, Miscel-laneousWarehousemen and Production EmployeesUnion, affiliated withInternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent, D.H.Overmyer Co., Chicago,Illinois,itsofficers,agents,successors,and assigns,shall take the actionset forth in the Trial Examiner's RecommendedOrder, as modified herein:1.Delete paragraph 1(c) of the Trial Examiner'sRecommended Order and reletter the- succeedingparagraph accordingly.2.Delete paragraph 2(a) of the Trial Examiner'sRecommended Order.'N L.R.B. v Preston Products Company, Inc, 373 F 2d 671 (C.A D C.),enfg. 158 NLRB322, John P Serpa, Inc,155 NLRB 99, reversed and re-mandedsub nom. RetailClerks Union, Local 1179 v N L R.B ,376 F 2d186 (C.A. 9), conclusions of court adopted on remandJohn P Serpa, Inc.,166 NLRB 336.5Our dissenting colleagues have proceeded on an erroneous premise byconcluding that our rejection of the Union's cards as evidence of majoritystatus has been predicated solely upon the language of the card,itself.Asour Decision clearly indicates, our finding with respect to these cards isbased upon the reference to."Free Insurance Policy" on the face of thecardsand Union Business RepresentativeCook'soralrepresentations to em-ployees at the time of the solicitations,which have been detailed at footnote2 of our Decision6 I HEREBY ACCEPT MEMBERSHIP IN LOCALUNION NO. 781, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, and of my own free willhereby authorize the above union to act for me as theexclusive collective bargaining agency in all matterspertaining to rates of pay, wages, hours of employ-6593.Reletter paragraph 2(b) of the Trial Ex-aminer's Recommended Order as 2(a), and para-graph 2(c) as 2(b), deleting from the new para-graph 2(a) that part thereof which reads "to befurnished by ..." and substitute therefor "on formsprovided by ...."4.Delete from the "Appendix" attached to theTrial Examiner's Decision the second and third in-dented paragraphs.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges thatthe Respondent refused to bargain in violation ofSection 8(a)(5) and (1) of the Act.MEMBERS BROWN AND JENKINS, dissenting in part:The majority rejects the card, set forth below,'for purposes of establishing the Union's representa-tive status because, in their opinion, the card itselfled employees to believe that they would receivefree insurance policies immediately upon affixingtheir signatures and before payment of any uniondues or initiation fees. The policy becomes opera-tivewithout additional cost upon satisfaction ofthese membership requirements, but our colleaguesconclude that employees were misled because theeffective date of the insurance coverage awaits suchpayments.In this age of "free" coupons or stamps withpurchasesofgroceriesandotherconsumerproducts or "free" servicing with purchases of ap-pliances or "free" alterations with purchases ofwearing apparel, we consider it wholly unrealisticthat the employees would believe they wouldreceive theinsurancewithout satisfying the conven-tional financial requirements for union member-ship. Indeed, we do not believe that, even our col-leagues would find that, by failing to mention duesand initiation fees, the card also misled employeesinto believing that membership did not entail suchmeat,or other conditionsof employment. ALL CARDSARE STRICTLY CONFIDENTIAL.Employed byName o CompanyYourHomeTelephone Signature(Write -ofantClass of WorkClock No.ShiftHome AddressCityStateSoc. Sec. No.Beneficiary for YourFree Insurance PolicyDateTHINK UNION - TALK UNION - BE UNIONHAymarket 1-7005 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDobligations or into believing that they were entitledto enjoy all other benefits of union membership be-fore paying their dues and initiation fees.The card plainly designates the Union as bargain-ing representative and a majority' of the employeessigned such card. We therefore disagree with ourcolleagues' contrary finding.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon acharge filed September 29, 1966,1 and upon anamended charge filed October 26, by Local 781,Miscellaneous Warehousemen and Production Em-ployeesUnion,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica(hereinafter referred to as the Union), a complaintwas issued on November 30 against D. H. Over-myer Co. (hereinafter referred to as the Respon-dent). The complaint alleges that the Respondentviolated Section 8(a)(1) of the Act by unlawfullyinterrogating employees, by threatening employeeswith layoffsand reductionsin pay, and by promis-ing and granting employees wage increases andother benefits in order to discourage their activitieson behalf of the Union. The complaintalso allegesthat the Respondent violated Section 8(a)(5) of theAct by refusing to bargain with the Union as themajority representative of the employees. TheRespondent's answer admits certain allegations inthe complaint but denies the commission of any un-,fair labor practices. The Respondent affirmativelyasserts that it has a good-faith doubt that the Union,represents a majority of the employees in an ap-propriate unit.This case was tried before me on January 23 and24, 1967, at Chicago, Illinois. Briefs have been sub-mitted by the General Counsel and the Respondent,and they have been duly considered by me in arriv-ing at my decision in this matter.'Upon the entire record in this case, including myevaluation of the witnesses based on my observa-tion of their demeanor, and upon the relevantevidence contained in the record, I make the fol-lowing:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSThe Respondentisan Illinoiscorporation en-gaged in thebusinessof warehousing goods andUnless otherwise indicated, all dates herein refer to the year 1966'Subsequent to the hearing, the Respondent submitted a motion to cor-rect certain errors in the transcript of the testimony There being no op-position thereto and after a careful review of the transcript, the Respon-dent's motion isgranted and hereby made a part of the recordmaterials. The Respondent- maintains an office anda warehouse in Franklin Park,Illinois,and anotherwarehouse in Elk Grove Village, Illinois;- both loca=tions are suburbs of Chicago, Illinois. During thepast calendar or fiscal year, the Respondent hasreceived in excess of $50,000 for warehousinggoods and materials which were shipped directly tothe above locations from places-outside the State ofIllinois.Accordingly, I find that the Respondent is,and has been at all times material herein, an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 781, MiscellaneousWarehousemen andProduction Employees Union, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsIn 1965, the Respondent maintained only onewarehouse facility in the Chicago area. This was thewarehouse, located in Franklin Park,Illinois.Although the Respondent staffed the warehousewith supervisory personnel, the physical work in thewarehouse was performed by employees of anotherconcern.' The Union began picketing the' Respon-dent'swarehouse, 'and as a result of `this-"informa-tional" picketing the Respondent filed severalcharges-with the Board and instituted proceedings-in the Federal District Court. Pursuant to a privateagreement between the Respondent and the Union,the picketing ceased and the Respondent withdrewall charges and dismissed the court action.InMay 1966, the Respondent opened a secondwarehouse in Elk Grove Village, Illinois. This facili-ty, as well as the Franklin Park warehouse, wasstaffed by employees who were on the Respon-dent's payroll. It was approximately at this time thattheUnion commenced the organizing -campaignwhich provides the basis for the present charges.'B.The Events Preceding the Union's Demand forRecognitionAs noted, the Union began its campaign to or-ganize the warehouse employees on the Respon-dent's payroll in May. Kenneth A. Cook, Jr., vicepresident and business representative of the Union,' It appears from the documents in evidence that the Respondent had anarrangement with a firm called All Work,Inc., and that All Work suppliedall of the Respondent's laborers D. H. OVERMYER CO.661made numerous visits to the Respondent'swarehouses in order to persuade the employees tosign authorization cards for the Union.' On June 9,Cook visited the Elk Grove Village warehouse andsucceeded in getting employees Chester Gundersonand John Visser to- sign authorization cards for theUnion.5 Each of these employees had been given acard by Cook during a previous visit. Shortly afterthey signed the cards, both Gunderson and VisserinformedMarvinBestvena,thewarehousemanager, and Lou Darlin, Respondent's vice pre-sident in charge of the Chicago area, that they hadsigned cards for the Union. Each indicated thatthey had done so "reluctantly." According toVisser, "It was a cold morning and he [Cook] goton our backs and we figured the only way we couldget rid of him was to sign the card.," Visser testifiedthat Bestvena stated, "Well, you should have toldme sooner."In July, both Gunderson and Visser were in-troduced by Bestvena and Darlin to an official fromthe Respondent's personnel office in New York. Aseachoftheseemployeeshadsuccessfullycompleted the 60-day probationary period requiredof new employees, the personnel official talked tothem about the increases they could expect in theirpay and the benefits that they would be entitled toas permanent employees, such as hospitalization,medical insurance, paid holidays, and paid vaca-tions. Visser testified that the personnel official toldhim that "... we would get a raise, ahead of thatwhich the union would be able to do for us, andthat our pay would be higher than what a unionrepresentative would be able to do for us."On August 19, Gerald Rozek was appointedgeneral manager of the Respondent's Chicago areawarehouses.' Shortly after Rozek became generalmanager, Gunderson and Visser informed him thatthey had signed authorization cards for the Union.Both indicated that they had done so "reluctantly,"and according to Rozek, gave the impression thatthey signed in order to get the union representative"off their backs."Sometime between August 21 and September 28(the exact date is not clear in the record), Rozekhad a conversation with employee Harry Burtt inthe Franklin Park warehouse. Burn was in Rozek'soffice, and Rozek informed him that he knew aunion representative had been in the building. Heauthorized Burtt to tell anyone who wasn't sup-posed to be in the warehouse to leave. According' In its brief, the Respondent makes much of the fact that Cook's visits towarehouses were never authorized by management In my judgement, thisis totally irrelevant and has no bearing on the issues involved in this case5These individuals were regular full-time employees, Gunderson was aforklift operator, and Visser was classified as a warehouseman. Both em-ployees were hired May 16, 19666 Rozek had been employed by the Respondent since August 1965 Priorto becoming general manager he was regional sales manager.I Burtt was hired on August 21, as a regular full-time employee At thetime of the conversation Burtt was a probationary employee, and he did notachieve permanent status with the Respondent until October 24.to Burtt, Rozek stated that he knew that some ofthe men had signed authorization cards. Rozek alsoasked Burtt to show him a copy of an authorizationcard in the event that he received one. On Sep-tember 28, Burtt signed a card for the Union, andshortly thereafter told Rozek that he bad done so.Rozek stated that he had no ill feelings towardBurtt, "whether [he] signed it or not."'In addition to Burtt, Cook received signed cardsfrom employees Benedetto and Powell on Sep-tember 28. Both of these employees worked at theFranklin Park warehouse; Benedetto was a regularfull-time forklift operator and Powell was classifiedas an"irregular part-time" employee,' The follow-ing day, Cook receiveda signedauthorization cardfrom employee Frank Stefan. Stefan, a full-timepostal employee, worked on a regular part-timebasisfor the Respondent. Cook went to the post of-ficewhere Stefan was employed and got the cardsignedat approximately 1 p.m.C. The Union's Demand on September 29After he received the card from Stefan, Cookwent to the Respondent's Franklin Park office andclaimed majority and demanded recognition as thecollective-bargaining representative of all of thewarehouse employees. Cook arrived at-Rozek's of-fice somewhere between 3:45 and 4 p.m.1° Cookrecited the names of the employees who had signedcards and started to read from a letter directed tothe Respondent in which the Union claimed majori-ty and asked for recognition. Rozek left his officeand brought in William Dutton, Respondent's re-gionalmanager for the Chicago area. Cook re-peated his claim of majority and read from theletterrequestingrecognition.He placed sixauthorization cards on Rozek's desk. He askedRozek to check the signatures on the card. Rozekrefused to look at the cards and suggested to Cookthat he go to the Board. According to Rozek, hetold Cook that he had "a reasonable doubt that he[Cook] did in fact represent all of Respondent'semployees." On direct examination Rozek statedthat he did not look at the cards "[b]ecause I didnot feel the cards were necessarily a true feeling ofmy employees' attitudes. I did not know what thecards said, and did not, at that time, feel that Ishould look at them."After Cook left the Respondent's warehouse, hemet employee O'Neil in the Respondent's parkingABurtt testified as if his conversationwith Rozek only took place after hehad signed the unioncard Upon further questioning, however, it becameevident that Burtt hadtwo conversationsconcerningtheUnion withRozek,before and after he signed the card'The differentclassificationsof the employees will be developed morefully in thesection relating to the unit question.16The time is set forthhere because it underscoresthe fact that Cookwas in the Respondent'soffices, several milesfrom the city of Chicago, atthe very time that the originalcharge allegingthat the Respondent refusedto bargain with the Union was filed inthe Board'sRegionalOffice inChicago Cook freely admitted, however, that the Union had filed thecharge before he made thedemand forrecognition 662DECISIONSOF NATIONALLABOR RELATIONS BOARDlot.O'Neil signed a card for the Union at that time.Upon leaving the Franklin Park warehouse, Cookhad the authorization cards photocopied and he en-closed the copies in a letter to the Respondent,claiming majority and demanding recognition.On October 2 or 3, Dominic Benedetto, a regularemployee at the Franklin Park warehouse, in-formed Rozek that he had signed a union card. Ac-cording to Benedetto, he said "We had the unionman in here today and I signed a card." Benedettotold Rozek he signed a card "because I think weought to have more steady help and if you paymore, we would have it." Benedetto candidly ad-mitted that Rozek made no threats or promises. In-deed, in Benedetto's words there was "no pressurewhatsoever." Benedetto testified that Rozek toldhim that he (Benedetto) "had the right" to sign thecard, and that this statement was made in thepresence of "a couple of employees."On October 4, the Respondent's attorney sent atelegram to the Union rejecting the Union's requestfor recognition "because of the Company's good-faith doubt that Local 781 does represent a majori-ty of its employees in [an] appropriate bargainingunit." The telegram stated that if the Union werecertified by the Board as representative of theRespondent's employees, the Respondent wouldbargain in good faith with the Union. That sameday, Rozek returned the copies of the authorizationcards in a letter to the Union, indicating that he wasdoing so pursuant to instructions from the Respon-dent's attorney.Cook continued to meet with the Respondent'semployees in early October to explain the wageratesand benefits that the Union hoped tonegotiate on their behalf. After one such meeting,O'Neil became concerned about his status as apart-time employee under the proposed union con-tract.He approached Rozek, informed him that hehad signed a card and began questioning Rozekabout the Company's wage rates. O'Neil told Rozekthat the men had heard that the Company wasdoing well financially, and "the fellows thoughtthey should deserve a raise because ... [they] wereworking hard." Rozek showed O'Neil the Com-pany's books and O'Neil became convinced thatthe information the men had in the warehouse wasnot accurate. O'Neil testified that during this con-versationRozek told him that it would beuneconomical for the Company to hire part-timeunion employees, because of the benefits thatwould have to be paid." O'Neil testified that at notime during this conversation did Rozek indicatethat part-time employees would be discharged orlaid off if the Union became the collective-bargain-ing representative." It is apparentfrom the recordthat the Respondent's part-time em-ployees did not receive any of thefringe benefits given to the full-time em-ployeesAbout 2 weeks after the Union made its demandfor recognition, Rozek had a conversation withStefan and O'Neil in the Franklin Park warehouse.Stefan testified that Rozek initiated the conversa-tion by asking how the union meeting went theevening before. Stefan replied that the meeting hadbeen fine and he began to extol the benefits thatthe Union would attempt to get for the employees.According to Stefan, Rozek stated that it could bepossible that the employees would lose their jobs ifthe Union became their bargaining representative,because he didn't think that the Company wouldhire part-time employees under the terms of aunion contract. Stefan stated that Rozek quoted theunion scale for a forklift operator as being $2.97and that the Respondent was paying $3.00 an hourfor similarwork. Stefan testified that Rozekpromised him a 25-cent-an-hour raise after hechecked into his records. He also stated that he toldRozek at this time that he had signed a union card.O'Neil gave a somewhat different version of thisconversation. O'Neil states that Rozek initiated theconversation by inquiring about the union meeting.However, he states that Stefan had knowledge oftheunion rates for warehouse employees andquoted them to Rozek. O'Neil testified that he waspresent during the entire conversation with Rozek,but he did not recall Rozek saying anything aboutpart-timeworkers. In fact O'Neil stated that hedidn't think this was mentioned.12Rozek testified concerning this same conversa-tion.Rozek denied initiating the conversation andstated that it was Stefan who brought up the subjectof the Union. According to Rozek, Stefan told himof the wage rates and benefits that the Union in-tended to seek for the employees and comparedthem with the rates that the Company was presentlypaying. Rozek testified that he told Stefan that "itwas not the company'; policy to extend benefitssuch as insurance, life insurance, medical health in-surance, paid holidays or paid vacations, to part-time employees." Rozek stated that these benefitsdid apply, however, to the Respondent's full-timeemployees. Rozek denied telling Stefan or O'Neilthat the Company would discharge or lay off part-time employees if the Union became their bargain-ing representative. Rozek testified that when Stefantold him that the Union had promised to ask for$2.75 an hour for part-time employees, he (Rozek)stated that these were "virtually full-time wages."Rozek also told Stefan "that if the company wasgoing to embark on this type of a program, cer-tainly from an economical standpoint, we wouldhave to consider having full-time employees."On October 14, Rozek had a conversation in theElk Grove Village warehouse with Gunderson and12O'Neil testified thatduring the conversation Rozek told him that hewould receive a pay raise This raisewas pursuant to a commitment madeto O'Neil at the time he was hired, that he wouldreceive a pay increasewithin 30 to 60 days D. H. OVERMYER CO.663Visser.According to Visser, Rozek told him thattheRespondent had warehouses all over thecountry and that there were no union men workingin these establishments. He further stated that theCompany "gives the men raises before the unionwould give raises, . . . thereby satisfying the em-ployees." Visser recalled that Rozek told him that ifthe Union were voted in, his pay would automati-callybe cut because the Union's rates forwarehousemen were lower than the rates paid bythe Respondent. Visser replied that he would quit ifhis pay were cut. Testifying concerning this sameconversation, Rozek denied stating that the em-ployees' wages would be cut back to the union con-tract rate. Rozek testified that he told the em-ployees, "I don't know what they are promising youspecifically, but I have had occasion to look at alocal 781 contract currently in effect, and the wagerates stated in that contract for a forklift operatorwas $2.97 an hour, and for a warehouseman it was$2.77 an hour .... You gentlemen are also awareof what your current wage rates are and what ourcompany benefits are." Rozek denied making thestatementthatnoneoftheRespondent'swarehouses throughout the country had unionsrepresenting the employees. According to Rozek,theRespondenthasover200warehousesthroughout the country, and to his knowledge em-ployeesinthreeof thesewarehousesarerepresented by unions.D. The Appropriate UnitThe Union requested recognition as a collective-bargaining representative of the employees in thefollowing unit:Allwarehouse employees employed ... at10525 Waveland Ave., Franklin Park and 600Pratt Blvd., Elk Grove Village,Illinois, exclud-ing guards, professional employees, technicalemployees, office clerical employees and su-pervisors as defined in the Act.This unit is also alleged in the complaint by theGeneral Counsel as an appropriate bargaining unit.The evidence discloses that the warehouse em-ployees fell' into' different categories based on theterms of their employment. At the Elk Grove Vil-lagewarehouse there were two regular full-timeemployees (Gunderson, a forklift operator, andVisser, a warehouseman). Two regular full-timeemployees were also employed at the Franklin Parkwarehouse. These employees, Benedetto and Burtt,were forklift operators. In addition to these em-ployees, the Respondent employed Stefan as aregular part-time employee at the Franklin Parkwarehouse. Stefan worked from 1:30 p.m. to 5 p.m.daily. There were two other classes of employees atFranklin Park. One group, described as irregular13These employees were McDougal, Kroll, Thuotte, and Powell. As ir-regular employees these individuals had no set schedule and only workedwhen theRespondent needed them.part-time employees, consisted solely of airlinepilots and copilots. The men in this group wereworking for the Respondent because their compa-nies were on strike at the time.13 The other group ofemployees were classified as temporary studenthelp.There were only two individuals in thiscategory,O'Neil and Kessler. As students, theseemployees were allowed to set their own scheduleand to determine the number of hours that theywould work each week. The record shows, espe-cially in the case of O'Neil, that the hours these em-ployeesworked each month fluctuated con-siderably.After the evidence was developed at the hearing,the General Counsel conceded that the irregularpart-time employees and the employees classifiedas temporary student help should be excluded fromthe bargaining unit. I agree. Accordingly, I find theappropriate unit for purposes of collective bargain-ing to be:All full-time and regular part-time warehouseemployees employed at 10525WavelandAvenue, Franklin Park, and 600 Pratt Bou-levard, Elk Grove Village, Illinois, excludingguards, professional employees, technical em-ployees, office clerical employees, and super-visors as defined in the Act.E.Concluding FindingsIn both its oral and written requests for recogni-tion and bargaining the Union. clearly defined theunit which it was seeking. The Respondent attemptsto cast doubt on the scope of the unit by arguingthat a single warehouse unit is presumptively ap-propriate. But whether a separate unit of employeesfor each warehouse is also appropriate is not theissue here. The law does not impose a duty on theUnion to seek recognition in the most appropriateunit, it merely requires that recognition be soughtin an appropriate unit.14 As I have already foundthat a unit encompassing the warehouse employeesof both warehousesisanappropriate unit, theRespondent's arguments in this regard must be re-jected.More critical to the unit question, however, is thecomposition of the unit. Cook, the union represen-tative, testified that he was seeking all warehouseemployees except those who were pilots in theirfull-time jobs. The unit which I have found excludesnot only these individuals but also all other ware-house employees who work on an irregular basis.Thus, all irregular part-time employees and theemployees classified as temporary student help' areexcluded from the bargaining unit. The significantquestion at this point is whether the variance in theunit composition, due to the exclusions, is sufficientto vitiate the Union's request for bargaining. I find'4FlorencePrintingCo.v.NLRB,333F2d289(CA4) CfNLRBv Overnice TransportationCo.,308 F.2d 279 (C A. 4) 664DECISIONSOF NATIONALLABOR'RELATIONS BOARDthat it is not. The excluded employees perform thesame work as the unit employees, although on anirregular basis because of their private arrange-ments with the Respondent. Their inclusion or ex-clusiondoes not affect the Union's majoritystatus,15 and their exclusion does not alter the unitrequested by the Union; i.e., warehouse employeesof both warehouses. In these circumstances, I findthat the variance in the composition of the unit isnot substantial enough to invalidate the Union'srequest for bargaining for the warehouse em-ployees.United Butchers Abattoir, Inc,,123 NLRB946, 956. See alsoColecraftMfg. Co., Inc.,162NLRB 680 andAmerican Manufacturing Companyof Texas,139 NLRB 815. Thus, I find that on Sep-tember 29, and at all times material thereafter, theUnion represented a majority of the employees inthe unit found appropriate.16But majority status in an appropriate unit at thetime of demand for recognition and bargaining,standing alone, is not sufficient to establish a viola-tion of Section 8(a)(5). The General Counsel mustshow by affirmative evidence that the Respondent'srejection of the Union's request was made in badfaith.Aaron Brothers Company of California,158NLRB 1077;John P. Serpa, Inc.,155 NLRB 99,revd. 376 F.2d 186 (C.A. 9).17 "Whether an em-ployer is acting in good or bad faith in questioningthe Union's majority is a determination which ofnecessity must be made in the light of all the rele-vant facts of the case, including any unlawful con-duct of the employer, the sequence of events, andthe time lapse between the refusal and the unlawfulconduct."Aaron Brothers Company of California,supra; Joy Silk Mills, Inc.,85 NLRB 1263, enfd.185 F.2d 732 (C.A.D.C.), cert. denied 341 U.S.914.In the instant case there is no evidence of unlaw-ful activity by the Respondent prior to- the Union'sdemand on September 29. Both Visser and Gunder-son voluntarily disclosed to management that theyhad "reluctantly" signed union authorization cards.There is no evidence of any threats or coerciondirected at these employees after their disclosure.The evidence also shows that Rozek had a conver-sation with employee Burtt prior to the Union's de-mand, in which Rozek informed Burtt that he wasaware thata unionrepresentative had been inthe building. Rozek asked Burtt to tell any un-authorized person he found in the warehouse toleave. During the course of this conversation Rozekalso asked Burtt to show him a copy of the unionauthorization card in the event that he receivedone. The mere fact that Rozek gave- such instruc-tions to Burtt does not warrant the conclusion, thattheRespondent was interfering with employeerights guaranteed by Section 7 of the. Act. In thecircumstances of this case,theRespondent wasunder no duty to allow the union representativefree access to the employees while they were in thewarehouse itself.Nor is the request to be shown acopy of aunion authorization card unlawful in thiscontext.After the Union's demand, however, Rozek hadseveral conversationswith the warehouse - em-ployees which in my judgement take on a differenthue. On October 14,' he spoke to Visser, in thepresence of Gunderson, at the Elk Grove Villagewarehouse.During the conversation Rozek toldVisser that the wage rates for warehousemen pro-vided for in- the Union's current contract werelower than the wage rates which the Respondentwas presently paying. Rozek stated that if theUnion were voted in, his (Visser's): pay would auto-matically be lowered to the contract rate. Rozekalso indicated that there were no union-representedemployees in the Respondent's other warehousesbecause "[the Company] gives the men raises be-fore the union would giveraises,and therebysatisfying the employees."While Rozek deniedmaking the statements attributed to him by Visser,he admitted that he pointed out that the rates in theUnion's current contract were lower than the rateswhich the Respondent was presently paying. -Basedon my-observation of these two witnesses and ontheir demeanor while testifying, I credit Visser'sversion of what was said during this conversation.Visser, still in the Respondent's employ, impressedme as being candid and straightforward in histestimony,whileRozek appeared to tailor hisanswers in this regard to serve his interests. There-fore, I do not credit his denial concerning the state-ments made to Visser. Accordingl-y, I find that theRespondent violated Section 8(a)(1) of the Actwhen Rozek told Visser that his wages would be cutif the employees voted the Union in.Rozek also had a conversation at the ' FranklinPark warehouse with part-time employees Stefanand O'Neil, approximately 2 weeks after the Unionmade its demand. During this conversation Stefan15 If these employees were included in the unit, the Union would havehad 6 signed authorization cards in a unit of I 1 employees at the time of theoral request for recognition on September 29 Prior to mailing its writtenrequest for bargaining the Union secured the card of O'Neil, thereby in-creasing the number to seven On.the other hand, if these employees areexcluded, the number in the unit is reduced to five, all of whom signedcards before the demand on September 29-16.These unit employees are Visser,Gunderson,Burtt, Benedetto, andStefan, The fact that Visser and Gunderson indicated that they had signedthe authorization cards"reluctantly"does not in any way invalidate theirdesignationof the Unionas their representative.,Neither ofthese em-ployees took any affirmative step to revoke their designation.17 In reversing the Board inSerpa,the Ninth Circuit did not disagree withthe Board's stated principle that the General Counsel must affirmativelyestablish the existence of bad faith in order to sustain a violation Rather,the court held that the facts in that case adequately supported the conclu-sion thatthe employer acted in bad faith.11The exact date of this conversation is ascertained from Visser's af-fidavit which is in evidence as General Counsel's Exhibit 13 D. H. OVERMYER CO.told Rozek that the Union was going to seek to get$2.75 an hour for part-time employees.19 Rozek ad-mitted stating that if the Company were required topay $2.75 an hour plus the other fringe benefits topart-time employees then the Respondent, from thestandpoint of economics, would have to considerhaving full-time employees. Rozek's statements toStefan and O'Neil carry the clear implication thatthe part-time employees' jobs were in jeopardy ifthe Union became their bargaining representativeand attempted to get increased benefits for them.Statements of this nature most certainly interferewith and restrain employees in the exercise of theirrights to select,a collective-bargaining representa-tive, and are violative of Section 8(a)(1) of theAct:The remaining question thus becomes whetherthe Respondent's subsequent unlawful conduct issufficient to establish that the prior refusal torecognize and bargain with the Union was made inbad faith. I find that it is in the circumstances ofthis case.While I am mindful of the fact that theBoard has stated that other unlawful conduct is nota sine qua nonto a finding of bad faith and that thedetermination of good or bad faith "of necessitymust be made in the light of all relevant circum-stances of a given case, 3920 I find, nonetheless, thatthe Respondent's conduct here was calculated todestroy the Union's majority status. This is not asituation where,the unlawful statements were madeby a low-level supervisor, as inStrydel Incor-porated,21nor is it a situation where the statementswere made to a small number of employees in alarge bargaining unit, as in the case ofHammond &Irving,Incorporated.22Rozek was the generalmanager in charge of both warehouses and his un-lawful statements were directed to three of the fiveemployees in the bargaining unit. I, find, therefore,that the General Counsel has sustained the burdenof establishing that the Respondent acted in badfaithwhen it rejected the Union's demand forrecognition and bargaining, and that the Respon-dent refused to bargain in order to gain time to un-dermine the Union and to dissipate its majoritystatus.Accordingly, I find that the Respondent hasviolated Section 8(a)(5) of the Act.Joy Silk Mills,Inc., supra.10 Stefan also testified that during the conversation Rozek said that thepart-time employees could possibly lose their jobs because the Respond-ent would not hire them under a union scale, and that Rozek promisedhim a 25-cent-an-hour pay increase after he checked Stefan's employ-ment records O'Neil, who was present during the entire conversation,did not recall Rozek stating that the part-time employees would lose theirjobs if the Union got in. Indeed, Stefan under cross-examination admittedthat he was never under the impression that he would automatically losehis job if the Union became the collective-bargaining representative.Rozek testified that Stefan asked him for a raise, and that he informedStefan that his wage scale would have to be reviewed before anythingcould be done In arriving at my findings concerning Rozek's conversa-tion with Stefan and O'Neil, I do not rely on the testimony of StefanCONCLUSIONS OF LAW6651.D. H. Overmyer Co. is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2.Local 781, Miscellaneous Warehousemen andProduction Employees Union, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3.By informing warehouse employees that theirwage rates would be cut in the event that the Unionbecame their bargaining representative, and by in-forming part-time employees that the Companywould have to consider hiring full-time employeesin the event that the Union became the bargainingrepresentative, the Respondent has engaged in un-fair labor practices within the meaning of Section8(a)(1) of the Act.4.By refusing to bargain collectively with Local781, Miscellaneous Warehousemen and ProductionEmployeesUnion, affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, as the ex-clusive representative of the Respondent's em-ployees in an appropriate unit described below, theRespondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act;All full-time and regular part-time warehouseemployees employed at 10525WavelandAvenue, Franklin Park, and 600 Pratt Bou-levard, Elk Grove Village, Illinois, excludingguards, professional employees, technical em-ployees, office clerical employees, and super-visors as defined in the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, I shall recommendthe issuance of an order that it cease and desistwhere such testimony is uncorroborated or unsupported by other reliableevidence. Stefan tended to expand the facts while testifying in order tomake his point. Moreover, the evidence shows that concerning certainfacts, his memory was faulty. Thus Stefan testified in a very positivefashion that he was still employed by the Respondent as late as December,while the records show that he left his job on October 28 Therefore, Ifind that Rozek did not promise Stefan a wage increase nor did heexplicitly state that the part-time employees would lose then-jobs if theUnion became their representative.$0H & W Construction Company, Inc.,161 NLRB852, Aaron Brothers,supra.41 156 NLRB 1185, 1186.22 154 NLRB 1071, 1073. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefrom, and that it take certain affirmative ac-tion designed to effectuate the policies of the Act.As I have found that the Respondent has refusedto bargain collectively with the Union as the exclu-sive bargaining representative of a majority of theRespondent'semployees in the unit found ap-propriate, I shall recommend that the Respondentcease and desist from refusing to bargain, andfurther, that upon request the Respondent bargain.,in good faith with the Union as such representative,and, if an understanding is reached, embody suchunderstanding in a signed agreement.Accordingly, upon the foregoing findings of factand conclusions of law, and upon the entire recordin this case,Irecommend pursuant to Section10(c) of the Act, the following:RECOMMENDED ORDERRespondent D. H. Overmyer Co., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Informing warehouse employees that theirwages will be automatically reduced in the eventthattheyselectLocal781,MiscellaneousWarehousemen and Production Employees Union,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as their collective-bargaining representa-tive.(b) Informing part-time employees that theRespondent will have to consider hiring full-timeemployees in the event that the employees selectthe above-named Union as their collective-bargain-ing representative.(c)Refusing to recognize and bargain collective-ly in good faith with the above-named Union con-cerning wa&es, rates of pay, hours, and other termsand conditions of employment as the exclusiverepresentative of its employees in the following ap-propriate unit:All full-time and regular part-time warehouseemployees employed at 10525WavelandAvenue, Franklin Park, and 600 Pratt Bou-levard, Elk Grove Village, Illinois, excludingguards, professional employees, technical em-ployees, office clerical employees, and super-visors as defined in the Act.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which Ifind will effectuate the policies of the Act:(a)Upon request, bargain collectively with theabove-named Union as the exclusive representativeof all its employees in the unit found appropriateherein and embody in a written signed agreementall understandings reached.(b) Post at its warehouse in Elk Grove Villageand Franklin Park, Illinois, copies of the attachednotice marked "Appendix."23 Copies of said notice,to be furnished by the Regional Director for Region13,afterbeing duly signed by an authorizedrepresentative of the Respondent, shall be postedimmediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any othermaterial.(c)Notify the said Regional Director, in writing,within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken tocomply herewith.24IT IS FURTHER RECOMMENDED that the allegationsof the complaintalleging asunlawful any conductother than found unlawful herein be dismissed.21 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT tell our employees that theirwages will automatically be reduced or that wewill no longer consider hiring part-time em-ployees in the event that they select Local 781,Miscellaneous Warehousemen and ProductionEmployees Union, affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization, as their collec-tive-bargaining representative.WE WILL, upon request, bargain collectivelywith the above-named Union as the exclusiverepresentative of all our employees in the fol-lowing appropriate unit:Allfull-timeandregularpart-timewarehouse employees employed at 10525Waveland Avenue, Franklin Park, and 600PrattBoulevard, Elk Grove Village, Il- D. H. OVERMYER CO.667linois, excluding guards,professional em-ployees, technical employees, office cleri-cal employees,and supervisors as definedin the Act.WE WILL embody in a signed document anyand all agreements reached with the above-named Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organizations, tojoin or assist Local 781, Miscellaneous Ware-housemen and Production Employees Union,affiliatedwith International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, or in any other labororganization, to bargain collectively throughrepresentatives of their own choosing, and toengage in any other concerted activities for thepurposes of collective bargaining or othermutual aid or protection, or to refrain from anyor all such activities, except to the extent thatsuch may be affected by an agreement requir-ingmembership in a labor organization as acondition of employment as authorized bySection 8(a)(3) of the Act, as amended.All our employees are free to become or remain,or to refrain from becoming or remaining,membersof the above-named Union, or any other labor or-ganization.D. H. OVERMYER CO.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice, 881 U.S. Courthouse and Federal OfficeBuilding,219 S. Dearborn Street,Chicago,Illinois60604, Telephone 828-7570.